Citation Nr: 1538957	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right orchiectomy.  

2.  Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as secondary to service-connected right orchiectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.S.



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The December 2009 rating decision granted service connection for residuals of a right orchiectomy and assigned an initial noncompensable disability rating.  The February 2010 rating decision denied service connection for right lower extremity peripheral neuropathy as secondary to service-connected right orchiectomy.  The February 2010 rating decision granted a separate 10 percent rating for orchiectomy scar.  The record does not show that the Veteran appealed that determination and there is no issue with regard to the service-connected scar in appellate status.  

In September 2010, the Veteran and J.S. testified at a Board videoconference hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In July 2015, the Veteran was informed that the Veterans Law Judge who had conducted the September 2010 hearing had retired and he, therefore, had a right to request an additional hearing before a different Veterans Law Judge.  The Veteran subsequently responded, indicating that he did not want an additional Board hearing. 

In July 2013, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, another remand is required in this case.   

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for residuals of a right orchiectomy and service connection for right lower extremity peripheral neuropathy as secondary to a right orchiectomy.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).
 
Regarding the claim for an increased disability rating, in July 2013, the Board previously remanded this claim, in pertinent part, for the purpose of affording the Veteran a new VA examination due to the Veteran's assertions that his disability had increased in severity.  When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran was afforded a VA genitourinary examination in July 2013.  However, the Veteran has reported residual symptoms of pain, numbness, and tingling that cause limitations of movement and limitations in activities of daily living.  Specifically, the Veteran testified during the September 2010 Board hearing that he walks with a limp and has difficulty crossing his legs, difficulty climbing stairs, difficulty lifting and carrying, difficulty sleeping, and difficulty tolerating prolonged sitting, standing, or walking.  

The July 2013 Supplemental Statement of the Case (SSOC) indicated that a 10 percent rating was assigned for right orchiectomy based on painful motion.  However, the February 2010 rating decision indicates that a separate 10 percent rating was granted based on a painful scar and that disability was rated under Diagnostic Code 7804.  The rating code sheet attached to the rating decision indicates that the service-connected right orchiectomy remained noncompensable under Diagnostic Code 7524, pertaining to removal of testis.  There is no indication in the record that the noncompensable rating for residuals of a right orchiectomy has been increased during the pendency of the appeal.  The Board finds that a VA examination is required to adequately assess whether there are additional residuals associated with the residuals of right orchiectomy, as there is evidence of complaints of additional symptoms that were not discussed in the previous VA examination.    

Regarding both claims on appeal, the Veteran was afforded a VA examination in January 2010 in connection with his claim of secondary service connection for peripheral neuropathy.  On the examination report, the VA examiner included a portion of a contemporaneous VA electromyelography (EMG) consultation report; however, the full EMG consultation report has not been associated with the Veteran's claims file.  In addition, during the September 2010 Board Hearing, the Veteran testified that he was currently receiving medical treatment at a VA medical facility; however, the evidence of record only contains VA treatment records through April 2010, and, as suggested by the January 2010 VA examination report, there appears to be portions of the Veteran's treatment records that may not be associated with the claims file.  VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  Accordingly, the Board finds that a remand is necessary to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all relevant VA treatment records for the Veteran, to specifically include the entire January 2010 VA EMG consultation report and all treatment records relating to the Veteran's inguinal pain and peripheral complaints.  

2. Schedule the Veteran for the VA examination(s) to determine the current nature and severity of any residuals of the Veteran's service-connected right orchiectomy.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.   The examiner should identify all residuals of right orchiectomy, in addition to the loss of the right testicle, and describe the severity of any additional residuals found.


3. After completion of the above and compliance with the requested action has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




